DETAILED ACTION
This is in response to RCE dated 7/21/22.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mencher (Reg. # 56,822) on 8/12/22.
The application has been amended as follows: 

1.	(Currently Amended)  A Protocol Independent Multicast (PIM) designated networking device election system, comprising:
an 
a multicast group that includes at least one rendezvous networking device, 
wherein a source device provides messages to the at least one rendezvous networking device to join the multicast group and generates and directs multicast data traffic to the at least one rendezvous networking device, and 
wherein receiver networking devices provide messages to the at least one rendezvous networking device to join the multicast group and pull multicast data traffic received by the at least one rendezvous networking device from the source device;
a first receiver networking device that is included in the multicast group, that is coupled to the respective link, and that s the multicast data traffic generated by the source device via the at least one rendezvous networking device; and
a second receiver networking device that is included in the multicast group, that is coupled to the respective link s the multicast data traffic generated by the source device via the at least one rendezvous networking device, wherein the second receiver networking device is configured to: 
receive a first Protocol Independent Multicast (PIM) message from the first receiver networking device;
	determine that the first PIM message indicates that the first receiver networking device supports designated networking device election based on an interface performance property, and identifies a first interface performance property of the first receiver networking device;
	determine whether the first interface performance property of the first receiver networking device that is identified in the first PIM message, or a second interface performance property of the second receiver networking device, satisfy an interface performance property condition; and 
forward, in response to determining that the second interface performance property of the second receiver networking device satisfies the interface performance property condition and the first interface performance property of the first receiver networking device does not satisfy the interface performance property condition, the multicast data traffic, which was generated by the source device and identical copies of which are received at both the first receiver networking device and the second receiver networking device, from the second receiver networking device via the second respective link and toward the receiver networking device prevents the forwarding of the multicast data traffic via the first respective link.

2.	(Currently Amended) The system of claim 1, wherein the first receiver networking device is configured to:
receive a second PIM message from the second receiver networking device;
determine that the second PIM message indicates that the second receiver networking device supports designated networking device election based on the interface performance property, and identifies the second interface performance property of the first receiver networking device; and
prevent, in response to determining that the second interface performance property of the second receiver networking device identified in the second PIM message satisfies the interface performance property condition and that the first interface performance property of the first receiver networking device does not satisfy the interface performance property condition, the multicast data traffic, which was generated by the source device and identical copies of which are received at both the first receiver networking device and the second receiver networking device, from being forwarded from the first receiver networking device via the first respective link toward the 

3.	(Previously Presented) The system of claim 1, wherein each of the first interface performance property and the second interface performance property are an interface speed property. 

4.	(Previously Presented) The system of claim 1, wherein each of the first interface performance property and the second interface performance property are an interface bandwidth property.

5.	(Previously Presented)  The system of claim 4, wherein each of the first interface performance property and the second interface performance property are an interface latency property.

6.	(Currently Amended)  The system of claim 1, wherein the second receiver networking device is configured to:
transition to operating as a designated networking device in order to forward the multicast data traffic from the second receiver networking device via the second respective link and toward the 

7.	(Currently Amended)  The system of claim 1, wherein the first receiver networking device is configured to:
transition to operating as a non-designated networking device in order to prevent forwarding of the multicast data traffic from the first receiver networking device via the first respective link and toward the 

8.	(Currently Amended)  The system of claim 1, wherein the second receiver networking device is configured to receive the multicast data traffic from the source device independent of the first receiver networking device.

9.	(Currently Amended)  An Information Handling System (IHS), comprising:

a processing system that is as part of a multicast group that includes at least one rendezvous networking device, wherein a source device provides messages to the at least one rendezvous networking device to join the multicast group and generates and directs multicast data traffic to the at least one rendezvous networking device, and wherein receiver networking devices provide messages to the at least one rendezvous networking device to join the multicast group and pull multicast data traffic received by the at least one rendezvous networking device from the source device 
a communication subsystem that is coupled to the processing system, that is coupled to the edge device via a second respective link, and that is configured to receive the multicast data traffic generated by the source device via the at least one rendezvous networking device; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a forwarding engine that is configured to:
receive, via the communication subsystem from a first receiver networking device that is included in the multicast group, that is coupled to the edge device via a first respective link, and that is configured to receive the multicast data traffic generated by the source device via the at least one rendezvous networking device, a first Protocol Independent Multicast (PIM) message;
	determine that the first PIM message indicates that the first receiver networking device supports designated networking device election based on an interface performance property, and identifies a first interface performance property of the first receiver networking device;
	determine whether the first interface performance property of the first receiver networking device that is identified in the first PIM message, or a second interface performance property of the communication subsystem, satisfy an interface performance property condition; and 
forward, in response to determining that the second interface performance property of the communication subsystem satisfies the interface performance property condition and the first interface performance property of the first receiver networking device does not satisfy the interface performance property condition, the multicast data traffic, which was generated by the source device and identical copies of which are received at both the first receiver networking device and the communication subsystem, from the communication subsystem via the second respective link and toward the edge device receiver networking device to prevent the forwarding of the multicast data traffic via the first respective link.

10.	(Previously Presented)  The IHS of claim 9, wherein each of the first interface performance property and the second interface performance property are an interface speed property.

11.	(Previously Presented)  The IHS of claim 9, wherein each of the first interface performance property and the second interface performance property are an interface bandwidth property.

12.	(Previously Presented)  The IHS of claim 9, wherein each of the first interface performance property and the second interface performance property are an interface latency property.

13.	(Currently Amended)  The IHS of claim 9, wherein the forwarding engine is configured to receive the multicast data traffic from the source device independent of the first receiver networking device.

14.	(Currently Amended)  The IHS of claim 9, wherein the forwarding engine is configured to:
transition to operating as a designated networking device in order to forward the multicast data traffic from the communication system via the second respective link and toward the 

15.	(Currently Amended)  A method for electing a designated networking device, comprising:
operating, by a second receiver networking device that is coupled to an edge device by a second respective link, as part of a multicast group that includes at least one rendezvous networking device that is coupled to the second receiver networking device, wherein a source device provides messages to the at least one rendezvous networking device to join the multicast group and generates and directs multicast data traffic to the at least one rendezvous networking device, and wherein a first receiver networking device and the second receiver networking device provided messages to the at least one rendezvous networking device to join the multicast group and pull multicast data traffic received by the at least one rendezvous networking device from the source device;
receiving, by the second receiver networking device via the at least one rendezvous networking device, the multicast data traffic generated by the source device; 
receiving, by the second receiver networking device the first receiver networking device that is coupled to the edge device by a first respective link and that receives the multicast data traffic generated by the source device via the at least one rendezvous networking device, a first Protocol Independent Multicast (PIM) message;
determining, by the second receiver networking device, that the first PIM message indicates that the first receiver networking device supports designated networking device election based on an interface performance property, and identifies a first interface performance property of the first receiver networking device;
determining, by the second receiver networking device, whether the first interface performance property of the first receiver networking device that is identified in the first PIM message, or a second interface performance property of the second receiver networking device, satisfy an interface performance property condition; and 
forwarding, by the second receiver networking device and in response to determining that the second interface performance property of the second receiver networking device satisfies the interface performance property condition and the first interface performance property of the first receiver networking device does not satisfy the interface performance property condition, the multicast data traffic, which was generated by the source device and identical copies of which are received at both the first receiver networking device and the second receiver networking device, from the second receiver networking device via the second respective link toward the receiver networking device to prevent the forwarding of the multicast data traffic via the first respective link.

16.	(Currently Amended)  The method of claim 15, further comprising:
receiving, by the first receiver networking device from the second receiver networking device, a second PIM message;
determining, by the first receiver networking device, that the second PIM message indicates that the second receiver networking device supports designated networking device election based on the interface performance property, and identifies the second interface performance property of the first receiver networking device; and
preventing, by the first receiver networking device and in response to determining that the second interface performance property of the second receiver networking device identified in the second PIM message satisfies the interface performance property condition and that the first interface performance property of the first receiver networking device does not satisfy the interface performance property condition, the multicast data traffic, which was generated by the source device and identical copies of which are received at both the first receiver networking device and the second receiver networking device, from being forwarded from the first receiver networking device via the first respective link toward the 

17.	(Previously Presented) The method of claim 15, wherein each of the first interface performance property and the second interface performance property are an interface speed property.

18.	(Previously Presented) The method of claim 15, wherein each of the first interface performance property and the second interface performance property are an interface bandwidth property.

19.	(Previously Presented) The method of claim 15, wherein each of the first interface performance property and the second interface performance property are an interface latency property.

20.	(Currently Amended)  The method of claim 15, further comprising:
transitioning, by the second receiver networking device, to operating as a designated networking device in order to forward the multicast data traffic from the second receiver networking device via the second respective link and toward the 
transitioning, by the first receiver networking device, to operating as a non-designated networking device in order to prevent forwarding of the multicast data traffic from the first receiver networking device via the first respective link and toward the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 9, and 15 teach, among other things, … a multicast group that includes at least one rendezvous networking device … wherein a source device provides messages to the at least one rendezvous networking device to join the multicast group and generates and directs multicast data traffic to the at least one rendezvous networking device, and wherein receiver networking devices provide messages to the at least one rendezvous networking device to join the multicast group and pull multicast data traffic received by the at least one rendezvous networking device from the source device …a first receiver networking device that is included in the multicast group, that is coupled to the edge device via a first respective link, and that receives the multicast data traffic generated by the source device via the at least one rendezvous networking device … a second receiver networking device that is included in the multicast group, that is coupled to the edge device via a second respective link, and that receives the multicast data traffic generated by the source device via the at least one rendezvous networking device, wherein the second receiver networking device is configured to … receive a first Protocol Independent Multicast (PIM) message from the first receiver networking device … forward, in response to determining that the second interface performance property of the second receiver networking device satisfies the interface performance property condition and the first interface performance property of the first receiver networking device does not satisfy the interface performance property condition, the multicast data traffic, which was generated by the source device and identical copies of which are received at both the first receiver networking device and the second receiver networking device, from the second receiver networking device via the second respective link and toward the edge device while the first receiver networking device prevents the forwarding of the multicast data traffic via the first respective link.
Independent claims 1, 9, and 15, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468